DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the conductive trace in the flexible section is foldable on each side of an opening when it passes through at least one of the following […]”.  The “when it” wording is unclear because it is unclear if the what exactly is passing through the other features recited in the claim.  It is unclear if “it” is the conductive trace or the opening.  For purposes of the rejection below, Examiner will interpret the claim to focus on the conductive trace in the flexible section, when the conductive trace passes through at least one of the active bending portion or the articulation joint.
Further, recitation of “an opening” is unclear because the claim does not define what the opening is or how it relates to the flexible circuit or the surgical device included in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al (US 2014/0012130 A1, hereinafter “Jacobsen”) in view of Little et al (US 2013/0313130 A1, hereinafter “Little”) and Crowley et al (US 6,004,269, hereinafter “Crowley”).
Regarding claim 1, Jacobsen discloses a flexible circuit of a surgical instrument (see figures 21-26), the flexible circuit comprising: a rigid section (par 0050), wherein the rigid section comprises interlocking features for mechanical engagement with a component of the surgical instrument (pars 0050, 0058), and wherein the rigid section has at least one of the following mounted thereon: a processing device and a logic element (tracking device 84; pars 0084, 0095-0096); and a flexible section, wherein the flexible section is aligned with one of the following: an active bending portion of a shaft assembly of the surgical instrument (pars 0057-0058) and an articulation joint of the shaft assembly.
Jacobsen discloses the traces may vary in dimensions (par 0076), as well as conductive traces positioned in the flexible section and the rigid sections of the device (pars 0072, 0076).  Jacobsen, however, does not explicitly disclose that a height and a width of the conductive trace varies based on the type of section the trace is in.  Little is analogous art with regard to flexible electrical devices and conduits.  Little discloses it was known in the art to provide a flexible circuit such that a flexible dielectric material includes variable length, width, and height for traces in a conductive path for flexible circuits (par [0056]). Applied to the invention of Jacobsen, the features of Little provide means for modifying a height and a width of the conductive trace which is optimized for the application (such as the defined sections of Jacobsen, see above) of the conduit as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Little in the invention of Jacobsen, since such a modification would provide the predictable results 
Jacobsen in view of Little discloses the claimed invention, where Jacobsen discloses articulation of the body (e.g., figure 21).  However, Jacobsen in view of Little does not explicitly disclose that the flexible section is configured to flex more in one direction than other directions.  Crowley is analogous art with regard to surgical device structures as known in the art.  Crowley discloses a flexible shaft in a surgical device that flexes more in one direction than other directions (see figure 36; col 34, ln 40-48).  Applied to the invention of Jacobsen in view of Little, the features of Crowley provide a flexible section that is configured to flex more in one direction than other directions as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Crowley in the invention of Jacobsen in view of Little, since such a modification would provide the predictable results of controlled manipulation of the device body which bends preferentially, providing an improved measure of control of the orientation of the distal end while navigating passages of the body.
Regarding claim 2, Jacobsen discloses the flexible section is configured to bend transverse to a longitudinal axis of the shaft assembly (par 0065; see figure 10).
Regarding claim 3, Jacobsen discloses the component comprises a channel retainer (see figures 3 and 7 [shown coupled] and figure 4 [which includes the rigid assembly 130]), and wherein the channel retainer comprises a recess configured to receive the rigid section (pars 0049-0050).
Regarding claims 8, 9, and 10, Jacobsen in view of Little and Crowley disclosed the claimed invention as addressed in the rejection of claim 1 above.  Further, Jacobsen discloses the traces may vary in dimensions (par 0076), as well as conductive traces positioned on the flexible section and the rigid sections (pars 0072, 0076).  Jacobsen, however, does not explicitly disclose a height of a first portion of the conductive trace positioned on the flexible section is less than a height of second portion of the conductive trace positioned on the rigid section, nor that a width of a first portion of the conductive trace positioned on the flexible section is greater than a width of a second portion of the conductive trace positioned on the rigid section.  Similarly, Jacobsen does not explicitly disclose that a height of a first portion of the conductive trace positioned on the flexible section is less than a height of a second portion of the conductive trace positioned on the rigid section; and a width of the first portion of the conductive trace is greater than a width of the second portion of the conductive trace.
Little is analogous art with regard to flexible electrical devices and conduits.  Little discloses it was known in the art to provide a flexible circuit such that a flexible dielectric material includes variable length, width, and height for traces in a conductive path for flexible circuits (par [0056]).  Applied to the invention of Jacobsen in view of Little and Crowley, the features of Little would provide dimensions that vary along the length of the conductive traces as detailed in the instant claims 8, 9, and 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Little in the invention of Jacobsen, since such a modification would provide the predictable results of element optimized functioning based on operation in a three dimensional architecture.
Regarding claim 11, Jacobsen discloses the flexible circuit further comprises a strain relief section (par 0101).
Regarding claim 12, Jacobsen discloses a conductive pad (see figure 13A; par 0072).
Regarding claim 13, Jacobsen discloses an electromagnetic shield (par 0100).
Regarding claims 14 and 18, Jacobsen discloses a flexible circuit of a surgical instrument (see figures 21-26), the flexible circuit comprising: a rigid section (par 0050), wherein the rigid section has at least one of the following mounted thereon: a processing device and a logic element (tracking device 84; pars 0084, 0095-0096); and a flexible section, wherein the flexible section is aligned with one of the following: an active bending portion of a shaft assembly of the surgical instrument (pars 0057-0058) and an articulation joint of the shaft assembly.  Jacobsen further discloses a conductive trace positioned on both the rigid section and the flexible section (par 0072, 0076, 0100, 010, figures 22, 23A-B).  
Jacobsen discloses the traces may vary in dimensions (par 0076), as well as conductive traces positioned on the flexible section and the rigid sections (pars 0072, 0076).  Jacobsen, however, does not explicitly disclose that a height and a width of the conductive trace varies along a length of the surgical instrument.  Jacobsen further does not explicitly disclose a height of a first portion of the conductive trace positioned on the flexible section is less than a height of a second portion of the conductive trace positioned on the rigid section; and a width of the first portion of the conductive trace is greater than a width of the second portion of the conductive trace.
Little is analogous art with regard to flexible electrical devices and conduits.  Little discloses it was known in the art to provide a flexible circuit such that a flexible dielectric material includes variable length, width, and height for traces in a conductive path for flexible circuits (par [0056]).  Applied to the invention of Jacobsen, the features of Little would provide dimensions that vary along the length of the conductive traces such that a height and a width of the conductive trace varies along a length of the surgical instrument.  Further applied to the invention of Jacobsen, the features of Little would provide a height of a first portion of the conductive trace positioned on the flexible section is less than a height of a second portion of the conductive trace positioned on the rigid section and a width of the first portion of the conductive trace is greater than a width of the second portion of the conductive trace.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Little in the invention of Jacobsen, since such a modification would provide the predictable results of element optimized functioning based on operation in a three dimensional architecture.
Jacobsen in view of Little discloses the claimed invention, where Jacobsen discloses articulation of the body (e.g., figure 21).  However, Jacobsen in view of Little does not explicitly disclose that the flexible section is configured to flex more in one direction than other directions.  Crowley is analogous art with regard to surgical device structures as known in the art.  Crowley discloses a flexible shaft in a surgical device that flexes more in one direction than other directions (see figure 36; col 34, ln 40-48).  Applied to the invention of Jacobsen in view of Little, the features of Crowley provide a flexible section that is configured to flex more in one direction than other directions as 
Regarding claim 15, Jacobsen discloses the rigid section is configured to mechanically interlock with a component of the surgical instrument (pars 0050, 0058).
Regarding claim 16, Jacobsen discloses the component comprises a channel retainer (see figures 3 and 7 [shown coupled] and figure 4 [which includes the rigid assembly 130]), and wherein the channel retainer comprises a recess configured to receive the rigid section (pars 0049-0050).
Regarding claim 17, Jacobsen discloses the flexible section is configured to bend transverse to a longitudinal axis of the shaft assembly (par 0065; see figure 10).
Regarding claims 19 and 20, Jacobsen discloses a flexible circuit of a surgical instrument (see figures 21-26), the flexible circuit comprising: a rigid section (par 0050) and a flexible section, wherein the flexible section is aligned with one of the following: an active bending portion of a shaft assembly of the surgical instrument (pars 0057-0058) and an articulation joint of the shaft assembly.  Jacobsen further discloses a conductive trace positioned on both the rigid section and the flexible section (par 0072, 0076, 0100, 010, figures 22, 23A-B), as well as an electromagnetic shield (par 0100).
Jacobsen discloses the traces may vary in dimensions (par 0076), as well as conductive traces positioned on the flexible section and the rigid sections (pars 0072, 
Little is analogous art with regard to flexible electrical devices and conduits.  Little discloses it was known in the art to provide a flexible circuit such that a flexible dielectric material includes variable length, width, and height for traces in a conductive path for flexible circuits (par [0056]).  Applied to the invention of Jacobsen, the features of Little would provide dimensions that vary along the length of the conductive traces such that a height and a width of the conductive trace varies along a length of the surgical instrument.  Further applied to the invention of Jacobsen, the features of Little would provide a height of a first portion of the conductive trace positioned on the flexible section is less than a height of a second portion of the conductive trace positioned on the rigid section and a width of the first portion of the conductive trace is greater than a width of the second portion of the conductive trace.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Little in the invention of Jacobsen, since such a modification would provide the predictable results of element optimized functioning based on operation in a three dimensional architecture.
Jacobsen in view of Little discloses the claimed invention, where Jacobsen discloses articulation of the body (e.g., figure 21).  However, Jacobsen in view of Little 
Regarding claim 21, as best understood, Jacobsen in view of Little discloses the claimed invention (see rejection of claim 1 above), where the conductive traces are flexible and foldable as known in the art and the system includes an active bending portion or an articulation joint of the shaft assembly (Jacobsen, par 0057-0058).  Therefore, Examiner interprets that Jacobsen in view of Little discloses the conductive trace in the flexible section would be capable of folding on each side of an opening when passed through either the active bending portion of the shaft assembly of the surgical instrument and the articulation joint of the shaft assembly.  Further, Examiner interprets that the conductive trace as included in the rejection of claim 1 above to further define that the conductive trace would be capable of folding on each side of an opening when it passes through at least one of the following: the active bending portion .
Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Little and Crowley, further in view of Baker et al (US 2008/0139953 A1).
Regarding claims 5, 6, and 7, Jacobsen in view of Little and Crowley disclosed the claimed invention as addressed in the rejection of claim 1 above.  Further, Jacobsen discloses the traces may vary in dimensions (par 0076), but does not explicitly disclose these dimensions can vary along the length of the conductive trace.  Baker discloses it was known in the art to vary the height and width of a conductive trace in order to provide a desired resistance (par 0059) as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Baker in the invention of Jacobsen in view of Little and Crowley, since such a modification would provide the predictable results of more effective conduction via dimensions that meet desired specifications for a particular device.
Response to Arguments
With regard to claims 1-3, 5-21, Applicant argues that none of the prior art references (Jacobsen, Little, and Baker) as cited and combined in the non-final dated 4/21/21 disclose that the flexible section is configured to flex more in one direction than other directions.
The rejection above addresses the feature of a flexible section that is configured to flex more in one direction than other directions as known in the art (e.g., Crowley reference as cited above).
For these reasons, Examiner maintains the rejections as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799